Citation Nr: 0825853	
Decision Date: 08/01/08    Archive Date: 08/13/08

DOCKET NO.  06-34 254A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to an initial rating greater than 20 percent 
for multilevel degenerative disc disease of the lumbar spine.

2.  Entitlement to a compensable initial rating for seasonal 
allergies.

3.  Entitlement to service connection for radiculopathy of 
the right lower extremity.

4.  Entitlement to service connection for a urinary tract 
disorder (claimed as recurrent urinary tract infections 
(UTI's)).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States




WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

T. Mainelli, Counsel


INTRODUCTION

The veteran served on active duty with the United States Army 
from May 2001 to August 2005.  As discussed below, the record 
is unclear as to whether the veteran has been recalled to 
active duty.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from adverse rating decisions by Regional Offices 
(RO's) of the Department of Veterans Affairs (VA).  In 
pertinent part, a January 2006 rating decision by the VA RO 
and Insurance Center (VAROIC) in Philadelphia, Pennsylvania, 
granted service connection for multilevel degenerative disc 
disease of the lumbar spine and assigned an initial 
noncompensable rating effective August 17, 2005.  The veteran 
appealed the initial rating assigned.  She also appealed the 
RO's denial of her claims of service connection for 
radiculopathy of the right lower extremity and a urinary 
tract disorder (claimed as recurrent UTI's).

Thereafter, jurisdiction of the case was transferred to the 
Waco, Texas, RO.

In a September 2006 rating decision, the RO awarded a 20 
percent initial rating for multilevel degenerative disc 
disease of the lumbar spine effective to the date of claim.  
The RO also granted service connection for seasonal 
allergies, and assigned an initial noncompensable rating 
effective August 17, 2005.  The veteran initiated an appeal 
with the initial rating assigned for seasonal allergies by 
submitting a timely filed notice of disagreement (NOD) in 
February 2007.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the RO sent to the veteran a Supplemental 
Statement of the Case (SSOC) on the issues of entitlement to 
a higher initial rating for lumbar spine disability and 
entitlement to service connection for right lower extremity 
radiculopathy and a urinary tract disorder.  By regulation, 
the veteran is entitled to an opportunity to respond to the 
SSOC prior to appellate review by the Board.  38 C.F.R. 
§ 20.302(c).

In May 2007, the RO sent to the veteran a Statement of the 
Case (SOC) on the issue of entitlement to compensable initial 
rating for seasonal allergies.  By regulation, the veteran is 
entitled to an SOC which provides her the opportunity to 
perfect her appeal to the Board, if she so desires.  
38 C.F.R. § 20.302(b).

According to the RO, the veteran's April 2007 SSOC and May 
2007 SOC have been returned as undeliverable.  Generally, a 
claimant has the burden of apprising VA of his/her 
whereabouts.  See Hyson v. Brown, 5 Vet. App. 262 (1993).  VA 
has a duty to remail the documents only where a file 
discloses other possible and plausible alternate addresses.  
Id.  

In this case, the veteran's VA outpatient treatment records 
show that she underwent a functional capacity examination in 
February 2007 for the purpose of determining her physical 
readiness for redeployment to active duty, possibly in Iraq.  
It is not known whether the veteran was recalled to active 
duty.

The Board must absolutely insure that veterans' who are 
recalled to active duty for service in Iraq must be given 
notice of VA's actions in their cases. 

On this record, the Board finds that the veteran has 
potentially extenuating circumstances for failing to advise 
VA of her whereabouts.  In addition, it is reasonable for VA 
to contact the Department of the Army to determine whether 
the veteran was in fact recalled to active duty and, if so, 
to determine her current address of record.  Until the RO 
clarifies this matter, the Board cannot determine whether the 
time response periods in 38 C.F.R. § 20.302 are tolled due to 
inadequate notice.  See, e.g., Hauck v. Brown, 6 Vet. App. 
518 (1994) (failure to provide notice of denial of claim in 
accordance with statute tolled one-year period to file NOD).

With regard to the claim of service connection for urinary 
tract infections, the Board finds that the August 2006 VA 
genitourinary examination report does not address all 
necessary aspects of the veteran's claim.  In this respect, 
the veteran's service medical records document her treatment 
for UTI's in August 2003 and March 2005, and her post-service 
medical records show treatment for recurrent UTI's (ruti).  
The August 2006 VA examiner stated that the veteran's history 
was characteristic for UTI's, but dismissed the veteran's use 
of a portable toilet in service as the etiology of her 
disability.

However, the examiner did not address whether the veteran in 
fact has a chronic urinary tract disorder at this time and, 
if so, whether such disability first manifested in service.  
As such, the Board finds that medical opinion is necessary to 
decide this claim.  See McClendon v. Nicholson, 20 Vet. App. 
79, 84 (2006).

Accordingly, the case is REMANDED for the following action:

1.  The RO should contact the Department 
of the Army to determine whether the 
veteran was, in fact, recalled to active 
duty and, if so, to determine her current 
address of record.

2.  If the veteran has been recalled to 
active duty, the RO should verify her re-
entry date and obtain any additional 
service medical records which may be 
available.

3.  If the veteran's current whereabouts 
are discovered, the RO should issue the 
veteran and her representative an SOC with 
regard to the issue of entitlement to a 
compensable initial rating for seasonal 
allergies.  The veteran should be informed 
of her appeal rights and of the actions 
necessary to perfect an appeal on this 
issue.

4.  Return the veteran's claims folder to 
the August 2006 VA genitourinary examiner 
and request an addendum opinion on the 
issue of nature and etiology of the 
veteran's current urinary tract disorder 
(if any).

The examiner is asked to discuss the 
significance of the veteran's treatment 
for UTI's in service and after service, as 
well as her complaint of random urgency on 
her May 2005 separation examination, in 
providing clarifying opinion as to whether 
the veteran's manifests a chronic urinary 
tract disorder and, if so, whether it is 
at least as likely as not (a 50 percent 
probability) that such disorder first 
manifested in service or is otherwise 
incurred in or aggravated during a period 
of active service (including a second 
period of active service if verified by 
the RO).

In the event the August 2006 examiner is 
not available, the RO should forward the 
claims folder to an appropriate examiner 
to provide the opinion requested.

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather the weight of 
medical evidence both for and against a 
conclusion is so evenly divided that it is 
as medically sound to find in favor of 
that conclusion as it is to find against 
it.  The examiner should include a 
complete explanation with his or her 
opinion, based on findings on examination 
and information obtained from review of 
the record.  If the examiner is unable to 
provide the requested opinions, the 
examination report should so state.

5.  After completing any additional 
necessary development, the RO should 
readjudicate the issues of entitlement to 
an initial rating greater than 20 percent 
for multilevel degenerative disc disease 
of the lumbar spine and entitlement to 
service connection for radiculopathy of 
the right lower extremity and urinary 
tract infections, considering any new 
evidence secured since the September 2006 
SOC.  If the disposition of any claim 
remains unfavorable, the RO should furnish 
the veteran and her representative with a 
SSOC and afford the applicable opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
final appellate review, if in order.  The appellant has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim 
must be afforded expeditious treatment.  The law requires 
that all claims that are remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).


_________________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

